CHRISTIAN, J.
The offense is possession for the purpose of sale of malt liquor containing in excess of 1 per cent, of alcohol by volume; the punishment confinement in the penitentiary for one year.
Motion for new trial was overruled November 26, 1927, and notice of appeal was given on the same date. The time for filing statement of facts expired on February 24, 1928. The statement of facts was filed on February 25, 1928, which was 91 days from the date that notice of appeal was given. Under the provisions of article 760, C. C. P., we cannot consider the statement of facts. Courser v. State, 106 Tex. Cr. R. 146, 291 S. W. 236, and authorities cited.
No bills of exception are brought forward.' No question is presented for review.
The judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been submitted to the judges of the Court of Criminal Appeals, and approved by the court